United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS            April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-41195
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAIME ARMANDO HERNANDEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-804-1
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jaime Armando Hernandez appeals his guilty-plea conviction

for importing more than 50 kilograms of marihuana in violation

of 21 U.S.C. §§ 952(a) and 960(a)(1),(b)(3).   Hernandez argues

that 21 U.S.C. §§ 952 and 960 are facially unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).      He

acknowledges that his argument is foreclosed by this court’s

decision in United States v. Slaughter, 238 F.3d 580, 582 (5th


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41195
                               -2-

Cir. 2000), and he raises the issue only to preserve it for

review in the Supreme Court.

     Slaughter applies by analogy to the instant case because the

statutes at issue are similar in structure and content.   One

panel of this court may not overrule another.   See United States

v. Fowler, 216 F.3d 459, 460 (5th Cir. 2000).

     The judgment of the district court is AFFIRMED.